COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                  AMENDED ORDER ON MOTION
 Cause number:           01-19-00280-CV
 Style:                  Ronald Joseph v. Britini Jeavon Jack
 Date motion filed*:     August 12, 2019
 Type of motion:         Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:    Appellant Ronald Joseph
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                 August 12, 2019
        Number of extensions granted:          0        Current Due Date: August 12, 2019
        Date Requested:                    September 9, 2019

Ordered that motion is:
      ☒ Granted
              If document is to be filed, document due: September 19, 2019.
      ☐ Denied (motion to abate)
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _ Appellant’s trial counsel should have requested the district court to make the
      reporter’s record for trial court cause number 2018-10282, a protective order proceeding,
      part of the record for the underlying trial court cause number 2018-91034, a bill-of-review
      proceeding. Absent that, the court reporter, Tish Taffolla, only needed to file a reporter’s
      record if it arose from 2018-91034, not if it arose from 2018-10282. Accordingly,
      appellant’s motion for extension of time to file his brief is granted until September 19,
      2019. See TEX. R. APP. P. 38.6(d).____________________________________________

Judge’s signature: ___/s/ Evelyn V. Keyes____
                  Acting individually        Acting for the Court
Date: ___August 30, 2019___